DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Examiner notes that the after-final amendment is not being entered as new claims 12-17 raise new issues that requires further consideration and search.

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive.

Applicants argue that ablation of a metal layer to form high definition lettering would not result in the claimed window.

The Examiner disagrees notes that ablating of the metallic layer would create openings that depict high definition lettering. These openings read on the claimed window.

Applicants argue that ablation of a metal layer to form high definition lettering would not result in the claimed RF shielding function.

The Examiner disagrees and notes that given that the structure of the embossed metallic layer of Kosslinger, Takahashi and Takeuchi is the same as the structure of the embossed metallic layer as claimed in claim 1, it is clear that the embossed metallic layer of Kosslinger, Takahashi and Takeuchi would intrinsically functional as a radio frequency shield.

Applicants argue that Kosslinger does not disclose an embossed metallic layer acting as a radio frequency shield surrounding at least one window.

The Examiner disagrees and notes that Kosslinger discloses a process comprising ablating the metallic layer with the laser beam such that the metallic layer disappears at sites where the laser beams acts resulting in high definition lettering (col. 4, lines 9-15) and Takeuchi discloses a transparent hologram comprising forming a relief pattern in the hologram layer (col. 3, lines 27-34) and forming a thin reflective metal film on the relief pattern (col. 6, line 66-col. 7, line 32). This reads on the claimed embossed metallic layer formed by embossing a pattern on the plastic layer and depositing the metallic layer on the embossed pattern embossed metallic layer acting as a radio frequency shield surrounding at least one window

	Applicants argue that the remaining applied references do not cure the deficiencies of Kosslinger.



However, note that while Takahashi, Takeuchi and Herslow do not disclose all the features of the present claimed invention, Takahashi, Takeuchi and Herslow are as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely an antenna (Takahashi), a step of forming a relief pattern (Takeuchi) and the process of forming a multi-layered card (Herslow), and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785